 1

 2

 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA

11
      M.S., a minor, by her Guardian Ad Litem        Case No. 1:19-cv-00728-SKO
12    SIRENA NILO, SIRENA NILO and JOSEPH
      QUEEN individually,
13                                                   ORDER GRANTING MOTION FOR GOOD
                                                     FAITH SETTLEMENT DETERMINATION,
14                      Plaintiffs,                  DISMISSING DEFENDANT UNITED
                                                     STATES, AND REMANDING CASE TO
15           v.                                      STATE COURT
16                                                   (Doc. 25)
17    UNITED STATES OF AMERICA; and
      KAWEAH DELTA HEALTH CARE
18    DISTRICT D.B.A. KAWEAH DELTA
      MEDICAL CENTER,
19
                        Defendants.
20
      _____________________________________/
21

22                                       I.   INTRODUCTION
23          Before the Court is Defendant United States of America’s Motion for Good Faith
24   Settlement, filed January 23, 2020 (the “Motion”). (Doc. 25.) No opposition was filed by the
25   non-moving parties. Defendant United States filed a reply in support of the Motion on February
26   24, 2020. (Doc. 29.)
27          The undersigned has reviewed the Motion and reply in support and determines that this
28   matter is suitable for decision without oral argument pursuant to the Local Rules of the United
 1   States District Court, Eastern District of California, Rule 230(g).
 2            For the reasons set forth below, the Court GRANTS the unopposed Motion, dismisses
 3   Defendant United States, and remands the case to the Tulare County Superior Court.
 4                                                 II.    BACKGROUND
 5            Plaintiff Sirena Nilo, individually and on behalf of Plaintiff M.S., a minor (“Minor
 6   Plaintiff”) and Plaintiff Joseph Queen (collectively “Plaintiffs”) filed a complaint against
 7   Defendant United States of America on May 23, 2019. (Doc. 1.) On May 31, 2019, the Court
 8   appointed Nilo as the guardian ad litem for her daughter M.S. (Doc. 8.) On August 15, 2019,
 9   Plaintiffs amended their complaint to add Kaweah Delta Health Care District dba Kaweah Delta
10   Medical Center (“Kaweah Delta”) as a defendant.1 (Doc. 14.)
11            Plaintiffs bring claims under the Federal Tort Claims Act (“FTCA”) 28 U.S.C. § 2671,
12   alleging damages for medical negligence arising from the care and treatment of Plaintiff Nilo from
13   her healthcare providers in connection with her prenatal, labor and delivery of Minor Plaintiff
14   M.S. (See generally Doc. 14.) According to the operative pleading, the prenatal care was
15   provided at Tulare Altura Centers for Health, a federally-funded healthcare center. (See id. ¶¶ 2–
16   3.) The labor and delivery occurred on November 22, 2017, at Kaweah Delta. (See id. ¶¶ 1, 12.)
17   Christian Borberg, M.D. was Nilo’s physician during her prenatal course as well as her labor and
18   delivery of M.S. (See id. ¶ 10.) Dr. Borberg was an employee of Tulare Altura Centers for Health
19   and deemed to be covered by the United States for the allegations asserted in the operative
20   complaint. (See id. ¶ 4.) Plaintiffs allege that as a result of the negligence of Defendants, Minor
21   Plaintiff M.S. suffered permanent and severe left brachial plexus paralysis (weakness of her left
22   upper extremity). (See id. ¶¶ 11–12, 17.) Her mother Plaintiff Nilo alleges she suffered vaginal
23

24
     1
25     An action arising out of the same operative facts as alleged here was filed in November 2018 in Tulare County
     Superior Court against Kaweah Delta and Christian Borberg, M.D. The United States subsequently removed the state
26   case to federal court in May 2019, case no. 19-cv-00594-AWI-SKO and moved to dismiss it based on Plaintiffs’
     failure to exhaust administrative remedies. In turn, Plaintiffs filed a new complaint against the United States after the
27   exhaustion period expired, case no. 19-cv-00728-DAD-SKO. On June 5, 2019, the Court granted the motion to
     dismiss as to the United States and remanded the case no. 19-cv-00594-AWI-SKO to state court. Plaintiffs in this
28   action (19-cv-00728-DAD-SKO) responded by filing a First Amended Complaint against the United States and added
     Kaweah Delta as a defendant.

                                                                2
 1   injuries and emotional distress. (See id. ¶¶ 12, 19, 21.) The father, Plaintiff Queen, alleges he
 2   suffered emotional distress. (See id. ¶¶ 23.)
 3              On November 15, 2019, Plaintiffs produced Minor Plaintiff for an independent medical
 4   exam before Kimberly BeDell, M.D., so Defendant United States could fully evaluate Minor
 5   Plaintiff’s current injuries. (See Doc. 24 at 3.) On December 12, 2019, all parties attended an all-
 6   day mediation before the Honorable Joe Hilberman (Ret.) at ADR Services in Los Angeles, CA.
 7   (See id.) At the conclusion of mediation, Plaintiffs and Defendant United States were able to
 8   come to a compromise of this matter. (See id.) The case settled for $750,000 between the United
 9   States and all three plaintiffs as follows: the parties have agreed that $700,000 of the settlement
10   funds be distributed to the Minor Plaintiff, and $50,000 be distributed to Plaintiffs Nilo and
11   Queen. (See Doc. 25 at 1; Doc. 24 at 3–4)
12              On December 20, 2019, Defendant United States filed a “Notice of Settlement Between
13   Plaintiffs and the United States Only,” indicating that it had settled the action with Plaintiffs and
14   would seek approval of the minor’s compromise pursuant to Local Rule 202(b) and a good faith
15   determination of the settlement pursuant California Code of Civil Procedure 877 within 30 days.
16   (Doc. 21.) On January 23, 2020, Plaintiff/Petitioner Sirena Nilo filed a petition for approval for
17   compromise of the Minor Plaintiff’s claims, (Doc. 24), and Defendant United States filed the
18   motion for good faith settlement determination currently before the Court (Doc. 25). On February
19   24, 2020, the then-assigned presiding district judge adopted the undersigned’s findings and
20   recommendations granting the petition for approval of the compromise of the Minor Plaintiff’s
21   claims.2 (Doc. 30.) That same day, Defendant United States filed a reply in support of the
22   Motion, noting no opposition had been made. (See Doc. 29.)
23                                              III.     LEGAL STANDARD
24              Under California law, “[w]here a release, dismissal with or without prejudice or a covenant
25   not to sue or not to enforce judgment is given in good faith before verdict or judgment to one or
26   more of a number of tortfeasors claimed to be liable for the same tort . . . [i]t shall discharge the
27   tortfeasor to whom it is given from all liability for any contribution to any other tortfeasors.” Cal.
28   2
         The parties have since consented to magistrate judge jurisdiction. (See Docs. 27, 30.)

                                                                  3
 1   Civ. Pro. § 877. As a check on the validity of settlement agreements that might affect joint
 2   tortfeasors not a party to the settlement, California law further requires the court to make a
 3   determination that a settlement has been entered in good faith before that settlement can become
 4   final. See Cal. Civ. Proc. Code § 877.6. Section 877.6 allows a party to a proposed settlement to
 5   move the court for an order making such a determination.3 See id. That section provides further
 6   that “[a] determination by the court that the settlement was made in good faith shall bar any other
 7   joint tortfeasor from any further claims against the settling tortfeasor for equitable comparative
 8   contribution, or partial or comparative indemnity, based on comparative negligence or
 9   comparative fault.”4 See Cal. Civ. Proc. Code § 877.6(c).
10            A good faith settlement is one within “the reasonable range of the settling tortfeasor’s
11   proportional share of comparative liability for the plaintiff’s injuries.”                       Tech-Bilt, Inc. v.
12   Woodward-Clyde & Assocs., 38 Cal.3d 488, 499 (1985). To determine whether a proposed
13   settlement fits that description, the court should consider: (1) a rough approximation of the
14   settlor’s proportionate liability; (2) the amount of the settlement; (3) the fact that a settlor should
15   pay less in settlement that the amount of damages for which the settlor would be liable at trial; (4)
16   the financial condition of the settling defendant and insurance policy limits, if any; (5) allocation
17   of the settlement proceeds among the plaintiffs; and (6) the existence or absence of any collusion,
18   fraud or tortious conduct aimed to injure the interests of any non-settling defendants. Id. at 499–
19   500. The court assesses these factors “on the basis of the information available at the time of
20   settlement.” Id. at 499.
21            Ultimately, “a defendant’s settlement figure must not be grossly disproportionate to what a
22   reasonable person, at the time of the settlement, would estimate the settling defendant’s liability to
23   be.” Torres v. Union Pacific R.R. Co., 157 Cal.App.3d 499, 509 (1984). The court should
24
     3
25     Although section 877.6 is a procedural statute, not a substantive statute, the Ninth Circuit has determined that there
     is no federal procedural impediment to a district court’s entertaining “a motion for an early determination of the good
26   faith question,” and so such a motion can be properly brought before the court. Federal Savings and Loan Ins. Corp.
     v. Butler, 904 F.2d 505, 511 (9th Cir. 1990).
     4
27     These provisions apply to Plaintiffs’ claims here, which arise under the FTCA. FTCA actions are governed by the
     substantive law of the state in which the “act or omission occurred.” Delta Sav. Bank v. United States, 265 F. 3d
28   1017, 1025 (9th Cir. 2001). In accordance with this rule, the Ninth Circuit has applied Section 877 to settlement of
     claims arising under the FTCA. Owen v. United States, 713 F.2d 1461, 1462 (9th Cir. 1983).

                                                                4
 1   approve even a contested settlement, unless there is a showing “that the settlement is so far out of
 2   the ballpark in relation to these factors to be inconsistent with the equitable objectives of the
 3   statute.” Tech-Bilt, 38 Cal.3d at 499–500. The burden of proving that a settlement between the
 4   parties was not made in good faith is on the non-settling tortfeasor. Cal. Civ. Pro. § 877.6(d).
 5                                          IV.    DISCUSSION
 6          Defendant United States seeks a court order determining that the settlement agreement was
 7   entered by the parties in good faith and barring any present or potential joint tortfeasor from
 8   bringing any future claims against it. The Court finds that the six factors outlined by the Tech-Bilt
 9   court counsel in favor of approving the proposed settlement.
10          1.       Rough Approximation of the Settlor’s Proportionate Liability and the Amount
11                   of the Settlement

12          Defendant United States contends it will raise numerous affirmative defenses to liability in

13   this medical malpractice action, supported by expert reports disputing Plaintiffs’ claims that (a)

14   the standard of care required a C-section in this case due to the mother’s prior shoulder dystocia

15   delivery, and (b) the doctor failed to utilize the maneuvers required by the standard of care to

16   safely deliver the child once shoulder dystocia occurred. (See Doc. 25-1 at 7.) With respect to

17   damages, under California law, the defendant’s “good faith will not be determined by the

18   proportion his settlement bears to the damages of the claimant. For damages are often speculative,

19   and the probability of legal liability therefore is often uncertain or remote.” Stambaugh v.

20   Superior Court, 62 Cal.App.3d 231, 239 (1976). Rather, courts are to examine whether the

21   settlement is grossly disproportionate to what a reasonable person at the time of settlement would

22   estimate the settlor’s liability to be. City of Ground Terrace v. Sup. Ct., 192 Cal. App. 3d 1251,

23   1262, (1987).

24          Here, Defendant United States asserts that, under the FTCA, Plaintiffs cannot recover more

25   than the $1,000,000 amount claimed in their administrative tort claim. By its own terms, the

26   FTCA bars actions for damages in excess of the administrative claim in all but two circumstances,

27   neither of which appear to apply here. See 28 U.S.C. § 2675(b). Thus, Plaintiffs’ recovery against

28   Defendant United States is capped at $1,000,000.

                                                       5
 1           Defendant United States also challenges Plaintiffs’ claimed medical special damages,
 2   pointing to evidence, as set forth in the contemporaneously-filed petition for approval of the
 3   compromise of the Minor Plaintiff’s claims, showing (a) Plaintiffs receive Medicaid, (b) the Minor
 4   Plaintiff’s prior surgery and therapies totaled around $20,000, and (c) the Minor Plaintiff’s
 5   condition has apparently improved with surgery and physical therapy. (See Doc. 24, Declaration
 6   of Carl A. McMahan (“McMahan Decl.”) ¶ 10; Doc. 24 at 11–17). Plaintiffs also bear the burden
 7   of demonstrating at trial that it is “reasonably certain” that the Minor Plaintiff has lost any future
 8   earnings as a result of her shoulder condition, see Walden v. United States, 31 F. Supp. 2d 1230,
 9   1235 (S.D. Cal. 1998), which may be unlikely given her age and prognosis. Finally, as Defendant
10   United States points out, a shoulder injury is not the type of circumstance that warrants recovery at
11   the top end ($250,000) of California’s Medical Injury Compensation Reform Act of 1975
12   (“MICRA”) cap on non-economic damages.
13           Given these facts, the Court finds that the proposed settlement amount of $750,000, 75%
14   of Plaintiffs’ maximum recovery at trial is reasonable, especially given the nature of Minor
15   Plaintiffs’ injury and prognosis, and that the amount roughly approximates Defendant United
16   States’ proportion of potential liability in this case.
17           2.      Settlor Should Pay Less in Settlement Than at Trial
18           As set forth more fully in the undersigned’s findings and recommendations that the petition
19   for approval of the compromise of the Minor Plaintiff’s claims be granted (Doc. 26), Plaintiffs
20   filed this action in the middle of 2019, and the settlement was reached after facts of the case had
21   been thoroughly investigated and developed over the course of the litigation and following an
22   independent medical examination of the Minor Plaintiff. (See id. at 6.) Having expended such
23   time and money, the settling party, Defendant United States, now seeks to avoid continued
24   expenses and a possible expensive trial. Moreover, settling the claims at this stage of the litigation
25   allows for certainty of recovery for Plaintiffs, as opposed to uncertainty related to dispositive
26   motions or an unfavorable verdict at trial; and, as the case against Kaweah Delta remains pending,
27   there is a possibility of obtaining further recovery for Plaintiffs by way of settlement or judgment.
28

                                                         6
 1   Accordingly, the Court finds the amount of the settlement reasonable, given the fact that settling-
 2   defendant is allowed to receive a discount by settling, rather than proceeding to trial.
 3          3.      The Financial Condition of the Settling Defendant and Insurance Policy
 4                  Limits

 5          Here, although there is no insurance coverage applicable to the incident, there is no

 6   evidence that Defendant United States would be unable to satisfy a judgment, as any amount

 7   would be paid by the United States Treasury Judgment Fund. Accordingly, this factor counsels in

 8   favor of approving the proposed settlement.

 9          4.      Allocation of the Settlement Among the Plaintiffs

10          Defendant United States and Plaintiffs agreed that $700,000 of the settlement funds be

11   distributed to the Minor Plaintiff, and $50,000 be distributed to Plaintiffs Nilo and Queen. (See

12   Doc. 24 at 3–4; McMahan Decl. ¶ 5.) As previously found by the Court in approving the Minor

13   Plaintiff’s compromise (see Docs. 26, 30), this allocation is reasonable.

14          5.      Collusion, Fraud or Tortious Conduct

15          Tech-Bilt instructs that courts are to consider the existence or absence of any collusion,

16   fraud or tortious conduct aimed to injure the interests of any non-settling defendants. The facts

17   presented show that the settlement here was reached through arms-length negotiations: the

18   settlement was reached following an independent medical examination of the Minor Plaintiff and

19   after a day-long mediation. (See Doc. 26 at 6.) Thus, the settlement appears to have been made in

20   absence of collusion, fraud, or tortious conduct, and no party has made allegations to the

21   contrary—indeed, the non-settling defendant, Kaweah Delta, did not oppose the Motion.

22   Accordingly, this factor counsels in favor of approving the proposed settlement.

23          In sum, application of the Tech-Bilt factors demonstrates that the proposed settlement is a

24   good faith settlement under California law. Moreover, the Court finds that the settlement is

25   neither “grossly disproportionate” to a reasonable estimate of Defendant United States’ liability,

26   nor is the settlement “so far out of the ballpark” to the Tech-Bilt factors that it is inconsistent with

27   the objectives of section 877.

28

                                                        7
 1            Accordingly, the Court hereby bars any present or potential joint tortfeasor from bringing
 2   any future claims against this settling defendant for equitable contribution or partial or
 3   comparative indemnity based on comparative negligence or comparative fault.
 4                                              V.    REMAND
 5            This Court’s jurisdiction over this case is based on 28 U.S.C. § 1346(b), which vests
 6   exclusive jurisdiction in district courts for claims against the United States. (See Doc. 14 at ¶ 5.)
 7   Because Plaintiffs’ claims against Defendant United States are hereby settled, and shall therefore
 8   be dismissed, it is no longer a party to this action. The only claims that remain are state law
 9   claims against Defendant Kaweah Delta, over which the Court declines to retain supplemental
10   jurisdiction. See 28 U.S.C. § 1367(c)(3) (court may decline to exercise supplemental jurisdiction
11   over a pendent state law claim where the court has dismissed all claims over which it has original
12   jurisdiction); Foster v. Wilson, 504 F.3d 1046, 1051–52 (9th Cir. 2007); Lamps Plus, Inc. v.
13   Seattle Lighting Fixture Co., 345 F.3d 1140, 1147–48 (9th Cir. 2003). Neither Plaintiffs nor
14   Defendant Kaweah Delta dispute that remand is appropriate if the United States is dismissed. (See
15   Doc. 27 at 2.) Accordingly, this case shall be remanded to the Tulare County Superior Court.
16                                              VI.    ORDER
17            Based upon the foregoing, it is hereby ORDERED:
18            1.      Defendant United States’ unopposed Motion for Good Faith Settlement (Doc. 25)
19                    is GRANTED;
20            2.      All claims against Defendant United States having been resolved, Plaintiffs’ claims
21                    against the United States are DISMISSED and it is no longer a party to this action;
22            3.      This action is REMANDED forthwith to the Tulare County Superior Court; and
23            4.      The Clerk of Court is directed to CLOSE this case.
24
     IT IS SO ORDERED.
25

26   Dated:        March 12, 2020                                  /s/   Sheila K. Oberto            .
27                                                      UNITED STATES MAGISTRATE JUDGE

28

                                                       8
